COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Edwin Anderson Rivera v. The State of Texas

Appellate case number:    01-12-00720-CR

Trial court case number: 1240582

Trial court:              174th District Court of Harris County

         The clerk’s record filed in the above-referenced appeal is incomplete. Pursuant to
 Texas Rule of Appellate Procedure 34.5(c), the trial court clerk is directed to file a special
 clerk’s record containing:

       1. “Defendant’s Motion to Suppress Written, Recorded and Video Taped Statements,”
          filed July 23, 2012 (Image # 52909009)

       2. Order on motion, dated July 26, 2012 (also Image # 52909009)

 See TEX. R. APP. P. 34.5(c)(1).

         The special clerk’s record shall be filed in the First Court of Appeals within 10 days
 of the date of this notice.

       It is so ORDERED.


Judge’s signature: /s/ Laura C. Higley
                    Acting individually     Acting for the Court


Date: July 23, 2014